 WILLIAM MINTER MASONRY CONTRACTORWilliam Minter Masonry Contractor Inc. and Inter-national Union of Bricklayers and Allied Crafts-men, Local No. 1 of Tucson, Arizona andSouthern Arizona Masonry Association and In-ternational Union of Bricklayers and AlliedCraftsmen, Local No. 1, Tucson, Arizona,Health and Welfare Trust Fund and TucsonBricklayers Pension Trust Fund. Cases 28-CA-5764-1 and 28-CA-5764-2September 15, 1980DECISION AND ORDERUpon charges filed on March 13, 1980, by Inter-national Union of Bricklayers and Allied Crafts-men, Local No. I of Tucson, Arizona, hereincalled the Union, and by Southern Arizona Mason-ry Association and International Union of Bricklay-ers and Allied Craftsmen, Local No. 1, Tucson,Arizona, Health and Welfare Trust Fund andTucson Bricklayers Pension Trust Fund, hereincalled the Fund, and duly served on WilliamMinter Masonry Contractor, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 28, issued a complaint and notice ofhearing on April 24, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that since 1973 theUnion has been recognized by Respondent as theexclusive collective-bargaining representative forall trade employees of Respondent over whom theUnion has jurisdiction as defined by the Buildingand Construction Trades Department of the AFL-CIO. Further, the complaint alleges that, com-mencing on or about September 15, 1979, and at alltimes thereafter, Respondent has unilaterally dis-continued payments to the fringe benefit trustfunds, failed to pay administrative fees and filemonthly reports, and discontinued remitting sumsdeducted from its employees' wages for union duesto the depository designated by the Union, all inderogation of the parties' current collective-bar-gaining agreement. Respondent has failed to file ananswer to the complaint.On June 23, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 7, 1980, theBoard issued an order transferring the proceeding252 NLRB No. 19to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that, unless ananswer to the complaint is filed within 10 days ofservice thereof, all of the allegations in the com-plaint shall be deemed to be true and may be sofound by the Board. As noted above, Respondenthas failed to file an answer to the complaint, andhas failed to file a response to the Notice To ShowCause.Under the rule set forth above, no good causehaving been shown for the failure to file a timelyanswer, the allegations of the complaint aredeemed to be admitted and are found to be true.Accordingly, we grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all material timesherein, an Arizona corporation engaged in businessas a general contractor in the building and con-struction industry. During the past 12 months, Re-spondent purchased and caused to transported ininterstate commerce to its place of business in Ari-zona goods and materials valued in excess of$50,000 directly from suppliers located outside theState of Arizona.130 WILLIAM MINTER MASONRY CONTRACTORWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Bricklayers and AlliedCraftsmen, Local No. 1 of Tucson, Arizona, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Bargaining Representative1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All trade employees of the Employer overwhom the Union has jurisdiction as such juris-diction is defined by the Building and Con-struction Trades Department of the AFL-CIO.2. The recognitionSince 1973 Respondent and the Union have en-tered into a series of collective-bargaining agree-ments providing, inter alia, for the recognition ofthe Union as the exclusive representative of Re-spondent's employees in the unit described above.As a voluntarily recognized bargaining representa-tive, the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. Respondent's Refusal To BargainRespondent is signatory to a collective-bargain-ing agreement between the Union and the SouthernArizona Masonry Association, effective from July1, 1979, to June 30, 1982. That agreement has thefollowing pertinent provisions:(a) Pursuant to article X, Respondent is requiredto make monthly payments, based on the hoursworked by its unit employees, to the various trustfunds established thereunder, including health andwelfare, pension, apprenticeship training, and in-dustry promotion, and to make payments for feesto administer the industry promotion program.(b) Also pursuant to article X, Respondent is re-quired to file monthly reports with the applicabletrust funds covering the amount of moneys due tothe funds.(c) Pursuant to article XI, Respondent is re-quired to make monthly remittances to the deposi-tory designated by the Union of sums deducted byRespondent from the wages of its unit employeespursuant to valid union dues-checkoff authoriza-tions.Commencing on or about September 15, 1979,and at all times thereafter, Respondent, withoutnotice to the Union or without affording the Unionan opportunity to bargain, has unilaterally discon-tinued payments to the fringe benefit trust funds,has failed to pay the administrative fees, has unilat-erally discontinued filing the required monthly re-ports, and has unilaterally discontinued remittingsums deducted from its employees' wages for uniondues to the depository designated by the Union, allin derogation of the current collective-bargainingagreement. Accordingly, we find that Respondenthas, since September 15, 1979, and at all timesthereafter, unlawfully repudiated provisions of itscollective-bargaining agreement with the Union,thus engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act. We shall order Re-spondent to make whole the employees in the unitfound appropriate herein by making all fringe bene-fit trust fund payments which should have beenmade pursuant to the terms of the July 1, 1979, toJune 30, 1982, collective-bargaining agreement be-tween Respondent and the Union.' Further, weI Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provisions in the documents governing the funds atContinued131 DECISIONS OF NATIONAL LABOR RELATIONSshall order Respondent to remit sums that it de-ducted or should have deducted from its employ-ees' wages for union dues to the depository desig-nated by the Union, with interest thereon, to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).2 We shall alsoorder Respondent to file certain monthly reportspursuant to the collective-bargaining agreement,and to honor its contract with the Union.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. William Minter Masonry Contractor, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Bricklayers and AlliedCraftsmen, Local No. 1 of Tucson, Arizona, is alabor organization within the meaning of Section2(5) of the Act.3. All trade employees of Respondent overwhom the Union has jurisdiction as such jurisdic-tion is defined by the Building and ConstructionTrades Department of the AFL-CIO constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since 1973 the above-named labor organiza-tion has been and now is the recognized and exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. By abrogating certain provisions of the cur-rent collective-bargaining agreement since on orabout September 15, 1979, and at all times thereaf-ter, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid abrogation of the collective-bargaining agreement, Respondent has interferedwith, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in theexercise of the rights guaranteed them in Section 7of the Act, and thereby has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.issue and, where there are no governing provisions, by evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative cost, etc., but not collateral losses.z See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,William Minter Masonry Contractor, Inc., Tucson,Arizona, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to make monthly pay-ments, based on the hours worked by its unit em-ployees, to various fringe benefit trust funds, in-cluding health and welfare, pension, apprenticeshiptraining, and industry promotion, as well as pay-ments for fees to administer the industry promotionprogram, pursuant to its collective-bargainingagreement with the Union.(b) Failing and refusing to file monthly reportswith the applicable trust funds covering theamount of money due under its collective-bargain-ing agreement with the Union.(c) Failing and refusing to make monthly remit-tances to the depository designated by the Unionfor the receipt of union dues it deducted or shouldhave deducted from its unit employees' wages pur-suant to valid checkoff authorizations under its col-lective-bargaining agreement with the Union.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Honor the contract provisions providing formonthly payments to various fringe benefit trustfunds, including health and welfare, pension, ap-prenticeship training, and industry promotion, andfor payment for fees to administer the industry pro-motion, program, and, in the manner set forth in"The Remedy" section of this Decision and Order,remit to the Union or the Fund all payments thatshould have been made pursuant to the collective-bargaining agreement between the parties.(b) Prepare and file the monthly reports coveringthe amount of money due to the trust funds as re-quired in the collective-bargaining agreement be-tween the parties.(c) Honor the contract checkoff provisions andthe valid dues-checkoff authorizations, and remit tothe depository designated by the Union dues it de-ducted or should have deducted pursuant to thecollective-bargaining agreement between the par-ties, with interest, to be computed in the mannerset forth in "The Remedy" section of this Decisionand Order.132 WILLIAM MINTER MASONRY CONTRACTOR(d) Post at its place of business in Tucson, Arizo-na, copies of the attached notice marked "Appen-dix."S Copies of said notice, on forms provided bythe Regional Director for Region 28, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally, and without af-fording the Union an opportunity to bargain,discontinue monthly payments, based on thehours worked by our unit employees, to var-ious fringe benefit trust funds, including healthand welfare, pension, apprenticeship training,and industry promotion, as well as paymentsfor fees to administer the industry promotionprogram, pursuant to our collective-bargainingagreement with the Union.WE WILL NOT unilaterally discontinue andrefuse to file monthly reports with the applica-ble trust funds covering the amount of moneydue under our collective-bargaining agreementwith the Union.WE WILL NOT unilaterally discontinue andrefuse to make monthly remittances to the de-spository designated by the Union for the re-ceipt of union dues we deducted or shouldhave deducted from our unit employees'wages pursuant to valid checkoff authoriza-tions under our collective-bargaining agree-ment with the Union.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL honor the contract provisions pro-viding for monthly payments to various fringebenefit trust funds, including health and wel-fare, pension, apprenticeship training, and in-dustry promotion, as well as payments for feesto administer the industry promotion program,and remit to the Union or the Fund all pay-ments that should have been made pursuant toour collective-bargaining agreement with theUnion.WE WILL prepare and file the monthly re-ports covering the amount of money due tothe trust funds, as required in our collective-bargaining agreement with the Union.WE WILL honor the contract checkoff pro-visions and the valid dues-checkoff authoriza-tions, and remit to the depository designatedby the Union dues we deducted or shouldhave deducted pursuant to our collective-bar-gaining agreement with the Union, with inter-est.WILLIAM MINTER MASONRY CON-TRACTOR, INC.133